Citation Nr: 0723437	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist. 

2.  Entitlement to service connection for carpal tunnel 
syndrome of left wrist.

3.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to sarcoidosis.

4.  Entitlement to service connection for a joint disorder of 
the bilateral great toes.

5.  Entitlement to service connection for sarcoidosis, to 
include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to March 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held on April 13, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a member of the 
Board, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have carpal tunnel 
syndrome of the right wrist that is causally or etiologically 
related to service.
3.  The veteran has not been shown to have carpal tunnel 
syndrome of the left wrist that is causally or etiologically 
related to service.

4.  The veteran has not been shown to have a bilateral eye 
disorder that is causally or etiologically related to service 
or to a service-connected disorder.

5.  The veteran has not been shown to have a joint disorder 
of the bilateral great toes that is causally or etiologically 
related to service.

6.  The veteran has not been shown to have sarcoidosis that 
is causally or etiologically related to service, including 
asbestos exposure.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right wrist was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Carpal tunnel syndrome of the left wrist was not incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  A bilateral eye disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  A joint disorder of the bilateral great toes was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Sarcoidosis was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2004 and June 2005, prior to the initial decision on 
the claim in August 2005.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the November 2004 and June 2005 letters 
indicated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the March 2006 statement of 
the case (SOC) and the December 2006 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  
In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2004 and June 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 and June 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  The November 2004 and June 2005 
letters further stated it was still the veteran's 
responsibility to support his claim with appropriate evidence 
and to ensure that VA receives all requested records that are 
not in the possession of a Federal department or agency.   

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for carpal tunnel syndrome of the right and left 
wrists, a bilateral eye disorder, a joint disorder of the 
bilateral great toes, and sarcoidosis.  Thus, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  
In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was 
afforded a VA examination in July 2005 in connection with his 
claim for service connection for sarcoidosis, and he was 
provided the opportunity to testify at a hearing before the 
Board.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for carpal tunnel syndrome of the right and left 
wrists, a bilateral eye disorder, and a joint disorder of the 
bilateral great toes.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide these 
claims for service connection because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be discussed below, 
the veteran has not been shown to have an event, disease, or 
injury to which current carpal tunnel syndrome of the right 
and left wrists, a bilateral eye disorder, or a joint 
disorder of the bilateral great toes could be related.  The 
record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
VA has further assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

I.  Carpal Tunnel Syndrome of the Right and Left Wrists and 
Joint Disorder of the Bilateral Great Toes

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to service connection for carpal tunnel syndrome 
of the right and left wrists and for a joint disorder of the 
bilateral great toes.  The Board does observe the veteran's 
contention that he performed a lot typing and had to wear 
steel toed boots in service.  However, his service medical 
records do not show any complaints, treatment, or diagnosis 
of carpal tunnel syndrome or a toe or foot disorder.  In 
fact, his January 1985 separation examination found his upper 
extremities, lower extremities, and feet to be normal.  
Moreover, the medical evidence of record does not show that 
the veteran sought any treatment until many years following 
his separation from service.  Therefore, the Board finds that 
carpal tunnel syndrome of the right and left wrists and a 
joint disorder of the bilateral great toes did not manifest 
in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of carpal 
tunnel syndrome of the right and left wrists and a joint 
disorder of the bilateral great toes., the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for years 
between the period of active duty and the first complaints or 
symptoms of carpal tunnel syndrome of the right and left 
wrists and a joint disorder of the bilateral great toes is 
itself evidence which tends to show that such disorders did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (VA must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection).  When 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In addition to 
the lack of evidence establishing that a stomach disorder 
manifested during service or for many years thereafter, the 
medical evidence does not show that the veteran currently has 
a stomach disorder that is related to his military service.  

In addition to the lack of evidence showing that carpal 
tunnel syndrome of the right and left wrists and a joint 
disorder of the bilateral great toes manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link a current disorder to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for carpal tunnel syndrome of the right and left 
wrists and for a joint disorder of the bilateral great toes.




II.  Sarcoidosis

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
sarcoidosis.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
sarcoidosis.  In fact, his January 1985 separation 
examination found his lungs and chest to be normal.  
Moreover, the medical evidence of record shows that he did 
not seek treatment for sarcoidosis for many years following 
his separation from service, and he told the July 2005 VA 
examiner that he began having respiratory symptoms consisting 
of fatigue and dyspnea with exertion in 1997.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the other claims for service connection, it weighs 
against the existence of a link between the veteran's 
sarcoidosis and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that sarcoidosis did not manifest 
in service or for many years thereafter.  
In addition to the lack of evidence showing that sarcoidosis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of sarcoidosis to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of such a disorder in 
service or for many years thereafter.  The Board does 
acknowledge the veteran's contention that he currently has 
sarcoidosis that is related to asbestos exposure in service.  
The RO has conceded that the veteran had asbestos exposure in 
service.  Nevertheless, even assuming that the veteran was 
exposed to asbestos in service, the Board notes that the 
medical evidence of record does not indicate that he 
currently has sarcoidosis that is causally or etiologically 
related to such in-service exposure.  In fact, the July 2005 
VA examiner stated that the etiology of sarcoidosis is 
unknown and that he was unaware of medical evidence linking 
asbestos exposure to the disorder.  As such, he opined that 
the veteran's current sarcoidosis was less likely than not 
related to previous asbestos exposure.  

The Board does observe that the veteran submitted medical 
literature to support the contention that he currently has 
sarcoidosis that is related to his military service.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for sarcoidosis.


III.  Bilateral Eye Disorder

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to service connection for a bilateral eye 
disorder.  The Board does acknowledge the veteran's 
contention that he performed a lot welding in service without 
eye protection.  However, his service medical records do not 
show any complaints, treatment, or diagnosis of any such 
disorder.  In fact, his January 1985 separation examination 
found eyes, opthalmoscopic, pupils, and ocular motility to be 
normal.  Moreover, the medical evidence of record does not 
show that the veteran sought any treatment until many years 
following his separation from service.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the other claims for service connection, it weighs against 
the existence of a link between the veteran's bilateral eye 
disorder and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a bilateral eye disorder did not 
manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a bilateral 
eye disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the veteran's active 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of a bilateral eye 
disorder in service.  As such, there is no injury, disease, 
or event to which a current disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Moreover, even if the veteran's bilateral eye disorder is 
secondary to his sarcoidosis as he claimed at his hearing 
before the Board, the fact remains that service connection 
has not been established for the latter disorder.  As such, 
the Board concludes that a bilateral eye disorder did not 
manifest during service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service 
or to a service-connected disorder.  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral eye 
disorder.  


IV.  Conclusion 

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for carpal tunnel syndrome of the right and left 
wrists, a bilateral eye disorder, a joint disorder of the 
bilateral great toes, and sarcoidosis
is not warranted.  Although the veteran contends that he 
currently has such disorders that are related to his military 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is denied. 

Service connection for carpal tunnel syndrome of left wrist 
is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a joint disorder of the bilateral 
great toes is denied.

Service connection for sarcoidosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


